DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2020/0052216 A1) in view of Seo (An ultra-thin, un-doped NiO hole transporting layer of highly efficient (16.4%) organic–inorganic hybrid perovskite solar cells) in view of Ji (Characteristics of NiO films prepared by atomic layer deposition using bis(ethylcyclopentadienyl)-Ni and O2 plasma) as evidenced by Salunkhe (Investigation on tailoring physical properties of Nickel Oxide thin films grown by dc magnetron sputtering).
Regarding claims 1, 2, 9, 10, and 11, Mitchell discloses an imaging device (photodetector Abstract [0559]) comprising: 
a first electrode (360 [0559]); 
a second electrode (320); 
a photoelectric conversion layer contains a photoelectric conversion organic material (340 [0559]) that is arranged between the first electrode and the second electrode and converts light to charge; 
and an electron blocking layer (EBL/HTL 350) that is arranged between the first electrode (360) and the photoelectric conversion layer (340) and suppresses movement of electrons from the first electrode to the photoelectric conversion layer, wherein the electron blocking layer contains an oxide of nickel and has an amorphous state (polycrystalline is considered an amorphous state, see pg. 11406, left hand side, second paragraph). It is noted that Applicant’s specification indicates that polycrystalline is considered amorphous ([0042]).
	Mitchell does not disclose that the EBL contains carbon and has a carbon concentration of 0.1 atom% or more and 1.3 atom% or less.
	Seo discloses a hole transport nickel oxide layer formed by atomic layer deposition can contain carbon impurities (see 11409, left hand column first paragraph ) and discloses that films grown this way have excellent optical transparency, high conductivity, and lower pinhole formation.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the NiOx electron blocking layer of Mitchell by depositing it through the method as disclosed by Seo because it will have excellent optical transparency, high conductivity, and lower pinhole formation.
	However, modified Mitchell does not disclose that the carbon impurities lie in the range between 0.1 atom% or more and 0.6 atomic% or less. 
	Seo discloses that lower temperatures around 200°C were used to deposit the films of NiO (pg. 11405, left hand side 2nd paragraph).
Ji discloses that the temperature during deposition of will affect the amount of carbon present in atomic layer deposited NiO films (Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the deposition by adjusting the temperature of the low temperature range of Seo by keeping it at approximately 200°C while also keeping the contaminants within the range claimed as disclosed by Ji because doing so will optimize both performance considerations by minimizing impurities in the NiO layer while maintaining the advantageous low temperature process.
Seo discloses XPS spectra wherein the Ni 2p 3/2 region comprises the main peak (Peak 1), the shoulder (Peak2), and its satellites (Peak 3) at 854.1, 856.0 and 862.0 eV, respectively (pg. 11407, right hand side, 2nd paragraph).
As evidenced by Salunkhe, peaks at 854.1 eV and 856.0eV correspond to a Ni2+ oxidation state in NiO (pg. 7, first paragraph), while a peak at 862.0 eV correspond to a Ni3+ oxidation state (pg. 6, last paragraph), Seo therefore discloses that the oxide of nickel contains an oxide other than NiO, and that the oxide other than NiO is nickel (III) oxide.
	Regarding claims 3 and 4, modified Mitchell discloses all of the claim limitations as set forth above.
	In addition, Mitchell discloses that wherein the photoelectric conversion layer absorbs near-infrared light ([0936]] with a wavelength of 780 to 2000 nm and generates the charge and the photoelectric conversion layer has an absorption peak wavelength within a wavelength range of 780 to 2000 nm ([0928]).
	Regarding claim 5, modified Mitchell discloses all of the claim limitations as set forth above.
	In another embodiment Mitchell discloses that the order of layers can be reversed and wherein light is first incident on the photoelectric conversion layer and then is incident on the hole transport layer ([0550]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order of layers by reversing them in the device of Mitchell so that light is first incident on the photoelectric conversion layer before the hole transport layer because Mitchell discloses it is possible to do so.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2020/0052216 A1) in view of Seo (An ultra-thin, un-doped NiO hole transporting layer of highly efficient (16.4%) organic–inorganic hybrid perovskite solar cells) in view of Ji (Characteristics of NiO films prepared by atomic layer deposition using bis(ethylcyclopentadienyl)-Ni and O2 plasma) as evidenced by Salunkhe (Investigation on tailoring physical properties of Nickel Oxide thin films grown by dc magnetron sputtering) as applied to claims 1-5 and 9-11 above and in further view of Miyake (US 2017/0214875 A1).
Regarding claim 8, modified Mitchell discloses all of the claim limitations as set forth above.
Mitchell further discloses that this device can be used in a photodetector unit ([0002]-[0003]).
However, Mitchell does not disclose a charge accumulation area electrically connected to the first electrode or the second electrode; and a charge detection circuit electrically connected to the charge accumulation area.
Miyake discloses a photodetector that includes a charge accumulation unit (41) and electrically connected to the first electrode or the second electrode of the organic device (13) and a charged detection circuit (37) electrically connected to the charge accumulation area ([0074]-[0075]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Mitchell to include the circuitry as disclosed by Miyake including the charge accumulation area and a charge detection circuit because it will allow for the device to operate as a photodetector unit which Mitchell suggests that it is possible to do so.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726